Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 06/09/2022, which has been entered and made of record.   Claims 1-10 are pending in the application. 

Response to Arguments
Applicant’s arguments on 06/09/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US Pub 2016/0131908 A1) in view of Kawamoto et al. (US Pub 2017/0278262 A1), Buhler, H., Misztal, S., Schild, J.: (Reducing VR sickness through peripheral visual effects. In: IEEE Conference on Virtual Reality and 3D User Interfaces (VR), Reutlingen, pp. 517–519 (2018)) and Bates et al. (US Pub 2017/0228855 A1).


As to claim 1, Fateh discloses a video display control apparatus that receives a video content (Fig. 6B, Fig.9, ¶0074, “the application (e.g., video, gaming, text, document, map)” ¶0092, “the animation of the digital content can be triggered and/or controlled by the user.” ¶0094, “pre-existing content (e.g., web pages, text messages, games, maps, videos, pictures)” ¶0107, “determine where a user is likely to look (e.g., a particular location on the display when playing a video game) at a certain time.” ¶0114 for network.) and displays the received video content on a head mount display attached to the user (Fateh, abstract, HMD), comprising: 
a detection unit configured to detect a change in a direction of one of face and line of sight related to the control operation of the user (Fateh, ¶0050, “The HMD can also include a tracking system that can accurately measure the focal point of the user's eyes. The tracking system may include one or more sensors configured to measure the speed and direction of the user's head and eye movement. The sensor(s) could include, for example, motion/movement sensors (e.g., accelerometers) and/or optical sensors (e.g., infrared sensors).”); and 
a first display control unit configured to generate an auxiliary pattern which changes so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user detected by the detection unit (¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480. For example, if the HMD determines the focal point 1480 is located in Zone 1, the HMD may generate and display a series of visual stabilizers (e.g., frame, clouds, trees). Alternatively, if the HMD determines the focal point 1480 is located in Zone 2, the HMD may generate and display another series of visual stabilizers (e.g., frame and clouds only) that differs from the original series of visual stabilizers. Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480.” Visual stabilizers are auxiliary patterns.), 
configured to superimpose the auxiliary pattern on an already received video content that has already been received at time the auxiliary pattern is generated, and configured to display the already-received video content with the auxiliary pattern on the head mount display (Fateh, ¶0094, “The visual presentation system 600 can include a plurality of visual stabilizers that are added to the digital content presented to each eye of the user. The visual stabilizers provide visual cues that help the user merge or “lock” the images together.” The video on screen is inherently “already-received”.).
wherein the video content (Fateh, ¶0094, “The visual presentation system 600 can include a plurality of visual stabilizers that are added to the digital content presented to each eye of the user. The visual stabilizers provide visual cues that help the user merge or “lock” the images together.” The video on screen is inherently “already-received”.).
Fateh does not explicitly discloses a video content generated by a control target device.
Fateh does not explicitly discloses “a communication unit configured to transmit the change in a direction of one of face and line of sight related to the control operation of the user to the control target device via the network with the transmission delay, and configured to receive a video content from the control target device via the network with the transmission delay, the video content being generated by the control target device and following the change.” and “before the communication unit receives the video content generated following the change, generate an auxiliary pattern”
However, it is well known for one of ordinary skill in the art to use HMD for remote control of a device.
Kawamoto teaches video content generated by a control target device in accordance(Kawamoto, Fig. 1, ¶0005, “a moving object control device composed of a moving object equipped with an image capturing device and a wearable PC for remotely controlling the moving object through an operator's operation is developed”).
Kawamoto also teaches “a communication unit configured to transmit the change in a direction of one of face and line of sight related to the control operation of the user to the control target device via the network with the transmission delay, and configured to receive a video content from the control target device via the network with the transmission delay, the video content being generated by the control target device and following the change.” (Kawamoto, ¶0060, ¶0091, “the communication units 813 and 834 transmit wirelessly results detected by the sensor units 811 and 832, respectively,” ¶0099, “The image processing device 1040 is composed of a cloud computer, in one example. The image processing device 1040 receives the quaternion qh indicating a posture angle of the user's head from the head motion tracking device 1010 via the communication unit 1041, and receives information on an image captured by the omnidirectional camera 1031 and the quaternion qc indicating the posture angle of the omnidirectional camera 1031 from the image capturing device 1030. Then, the image rendering processor 1042 renders the image obtained by clipping the display angle of view corresponding to the information on the user's head posture from the omnidirectional image and transmits it to the display device 1020 via the communication unit 1041.” ¶0100, “The display device 1020 displays the image information, which is received from the image processing device 1040 via the communication unit 1021, on the display unit 1023.”).
Fateh and Kawamoto are considered to be analogous art because all pertain to head mounted display. It would have been obvious before the effective filing date of the claimed invention to have modified Fateh with the features of “video content generated by a control target device in accordance(Kawamoto, ¶0033).
The combination of Fateh and Kawamoto does not explicitly disclose “before the communication unit receives the video content generated following the change, generate an auxiliary pattern”. However, Kawamoto acknowledges that “a transmission delay in the communication unit may become a problem” (Kawamoto, ¶0100). “If an unintended image that does not match the user's movement is viewed, the user will suffer health hazard such as virtual reality (VR) sickness.” (Kawamoto, ¶0102). 
Buhler addresses the virtual reality sickness issue and teaches “before the communication unit receives the video content generated following the change, generate an auxiliary pattern” (Buhler, Page 517, 3.2 Dot effect, “Relative to the user, the dots appear to be moving at velocity v and the environment appears to move at velocity −v. As a result, motion of the environment and motion of the dots in the peripheral vision cancels each other out to zero optical flow in peripheral vision, which then matches the actual motion of the user in real space.”).
The dot effect is added artificial motion in our peripheral vision to matches the actual motion of the user in real space. Thus the dot effect is superimposed on an already received video content. Such dot effect is obvious generated “before the communication unit receives the video content generated following the change” or it wont match the actual motion of the user in real space due to delay disclosed by Kawamoto. 
Fateh, Kawamoto and Buhler are considered to be analogous art because all pertain to head mounted display. It would have been obvious before the effective filing date of the claimed invention to have modified Fateh with the features of “before the communication unit receives the video content generated following the change, generate an auxiliary pattern” as taught by Buhler. The suggestion/motivation would have been motion of the environment and motion of the dots in the peripheral vision cancels each other out to zero optical flow in peripheral vision, which then matches the actual motion of the user in real space (Buhler, Page 517, 3.2 dot effect).
To address applicant’s argument, examiner further provides Bates to teach “before the communication unit receives the video content generated following the change, generate an auxiliary pattern which changes so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user detected by the detection unit” (Bates, ¶0005, “HMD-based VR and AR systems seek to minimize the motion-to-photon latency; that is, the latency between a user head/eye movement and when photons representing a scene from the resulting new pose hit the user's eye.” ¶0026, “the EDS preemption points for the EDS daemon 109 can be asynchronous with the generation of frame drawing commands by the CPU 102. This reduces the overhead in synchronizing operations of the CPU 102 and GPU 106, improving processing speed and efficiency, and further allows for the EDS warp to be applied more closely in time to the point when a frame is scanned out for display, thereby improving the effectiveness of the EDS process.” ¶0030, “concurrent with, selecting the frame 131, the EDS daemon 109 reads the pose 124. The pose information is updated since the frame drawing commands for the frames 130 and 131 were generated, such that the pose 124 reflects pose information identified at a time designated T3, after time T2 and time T1. Based on the difference between the pose at time T3 and the pose at time T2, as recorded at the frame 131, the EDS daemon 109 generates an EDS warp 238, representing an adjustment to the display data of the frame 131 so that the data reflects the pose at time T3. The EDS daemon applies the EDS warp to the frame 131, thereby stabilizing the data to be displayed and reducing the likelihood of virtual reality sickness or other impacts on the user experience.” Fateh suggests the auxiliary pattern without describes the detail on timing. Kawamoto teaches a communication delay for remote rending frames. Bates is further used for supporting the timing of auxiliary pattern as suggested in Fateh to handle the delay as taught by Kawamoto. The time warp image introduced by Bates could be mapped as auxiliary pattern.).
Fateh, Kawamoto, Buhler and Bates are considered to be analogous art because all pertain to head mounted display. It would have been obvious before the effective filing date of the claimed invention to have modified Fateh with the features of “before the communication unit receives the video content generated following the change, generate an auxiliary pattern which changes so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user detected by the detection unit” as taught by Buhler. The suggestion/motivation would have been in order to minimize the motion-to-photon latency (Bates, ¶0005.).

As to claim 2, claim 1 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses the first display control unit is configured to change at least one of a display color and a display density of the auxiliary pattern so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user (Fateh, ¶0049, “Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480.” ¶0095, “Visual stabilizers that are easily visible (e.g., larger geometric shapes, thicker frames, brighter coloration) are often preferred because the user is able to more readily recognize and merge the visual stabilizers.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast.” ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 3, claim 1 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses the first display control unit is configured to generate the auxiliary pattern including at least one of horizontal, vertical, diagonal, and curved line patterns on a display screen of the head mount display (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”)

As to claim 4, claim 3 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses the first display control unit is configured to change at least one of a display color and a display density of the auxiliary pattern so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 5, claim 1 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses the first display control unit generates a pattern image including a circle, an ellipse, a square, or a character as the auxiliary pattern (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 6, claim 5 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses the first display control unit is configured to change at least one of a display color and a display density of the auxiliary pattern so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 7, claim 1 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses comprising a second display control unit configured to, based on a detection result of operating status of at least one of the video display control apparatus and the head mount display, further change at least one of a display color, a display density, a display shape, and a blinking display of the auxiliary pattern generated by the first display control unit  (Fateh, ¶0049, “if the HMD determines the focal point 1480 is located in Zone 2, the HMD may generate and display another series of visual stabilizers (e.g., frame and clouds only) that differs from the original series of visual stabilizers. Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480.” ¶0094, “if the digital content presented to each of the user's eyes is similar or identical, fewer visual stabilizers are used because the digital content can be more easily merged together by the user. For example, the visual stabilizers may be a first outer frame 630 and a first inner focal point 632 presented in one image, and a second outer frame 634 and a second inner focal point 636 presented in another image.” ¶0099, “the viewing characteristics that prompt the change could include the current size of the overlap shown to the user, whether the digital content is augmented or virtual reality content, the type of digital content (e.g., movies, video games), the type of optics used in the HMD, the age of the user (e.g., older users may require additional visual stabilizers), whether the user has any known eye problems, whether the user requires corrective glasses or contact lenses, the time of day (e.g., fatigue increases later in the day), ambient light levels (e.g., brighter visual stabilizers in outdoor viewing environments), etc.” ¶0099, “after receiving a user input (e.g., user interacts with the HMD and specifies that she is experiencing eye fatigue)” Those stabilizers that are not related to the line of sight could be provided by a second display control.)

As to claim 8, the combination of Fateh, Kawamoto, Buhler and Bates discloses a video display control method executed by a video display control apparatus that receives a video content generated by a control target device in accordance with a control operation of a user via a network with a transmission delay and displays the received video content on a head mount display attached to the user, the video display control method comprising: detecting a change in a direction of one of face and line of sight related to the control operation of the user; transmitting the change in a direction of one of face and line of sight related to the control operation of the user to the control target device via the network with the transmission delay, and receiving a video content from the control target device via the network with the transmission delay, the video content being generated by the control target device and following the change; before receiving the video content generated following the change, generating an auxiliary pattern which changes so as to follow the detected change in the direction of the one of the face and the line of sight related to the control operation of the user; superimposing the auxiliary pattern on an already-received video content that has already been received at time the auxiliary pattern is generated; and displaying the already-received video content with the auxiliary pattern on the head mount display, wherein the video content generated by the control target device and the generated auxiliary pattern are the video content and the auxiliary pattern in which the same position change according to the detected change is added to the video content and auxiliary pattern generated one before the video content generated by the control target device and the generated auxiliary pattern, and the already-received video content is a video content generated so as to follow a change in a time prior to the detected change by effect of the transmission delay (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Fateh, Kawamoto, Buhler and Bates discloses based on a detection result of operating status of at least one of the video display control apparatus and the head mount display, further changing at least one of a display color, a display density, a display shape, and a blinking display of the auxiliary pattern generated in the generating the auxiliary pattern (See claim 7 for detailed analysis.).

As to claim 10, the combination of Fateh, Kawamoto, Buhler and Bates discloses a non-transitory computer readable medium storing a program that causes a hardware processor of a video display control apparatus that receives a video content generated by a control target device in accordance with a control operation of a user via a network with a transmission delay and displays the received video content on a head mount display attached to the user, to: detect a change in a direction of one of face and line of sight related to the control operation of the user; transmit the change in a direction of one of face and line of sight related to the control operation of the user to the control target device via the network with the transmission delay, and receive a video content from the control target device via the network with the transmission delay, the video content being generated by the control target device and following the change; before receiving the video content generated following the change, generate an auxiliary pattern which changes so as to follow the detected change in the direction of the one of the face and the line of sight related to the control operation of the user; superimpose the auxiliary pattern on an already-received video content that has already been received at time the auxiliary pattern is generated; and display the already-received video content with the auxiliary pattern on the head mount display, wherein the video content generated by the control target device and the generated auxiliary pattern are the video content and the auxiliary pattern in which the same position change according to the detected change is added to the video content and auxiliary pattern generated one before the video content generated by the control target device and the generated auxiliary pattern, and the already-received video content is a video content generated so as to follow a change in a time prior to the detected change by effect of the transmission delay (See claim 1 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613